      Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 1 of 48
                                      EXHIBIT 1
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM                      §
SCOTT McCANDLESS, Individually and                 §
On Behalf of All Others Similarly Situated,        §
                                                   §
        Plaintiffs,                                §        NO. 7:18-CV-107-DC
                                                   §
vs.                                                §
                                                   §
TNT CRANE AND RIGGING, INC.,                       §
                                                   §
        Defendant.
                                                   §
                 DEFENDANT TNT CRANE AND RIGGING, INC’S
       FIRST SET OF INTERROGATORIES TO PLAINTIFF TIMOTHY REPASS

        Defendant TNT Crane and Rigging, Inc. (“Defendant” or “TNT”) serves this First Set of

Interrogatories to Plaintiff Timothy Repass (“Royall”) under Federal Rule of Civil Procedure 33.

These Interrogatories must be answered separately and fully in writing, under oath, within 30 days

of service or at such other time as ordered by the Court or agreed on by the parties.




                                               1
Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 2 of 48




   Dated: December 11, 2019         Respectfully submitted,

                                     /s/ G. Mark Jodon
                                     G. Mark Jodon
                                     Texas State Bar No. 10669400
                                     mjodon@littler.com
                                     Jonathan A. Sprague
                                     Texas State Bar No. 24075113
                                     jsprague@littler.com

                                     LITTLER MENDELSON, P.C.
                                     1301 McKinney Street, Suite 1900
                                     Houston, Texas 77010
                                     713.951.9400
                                     713.951.9212 (Fax)

                                    ATTORNEYS FOR DEFENDANT TNT
                                    CRANE AND RIGGING, INC.




                                2
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 3 of 48




                               CERTIFICATE OF SERVICE

       This is to certify that on December 11, 2019, the foregoing document was served by email
and certified mail, return receipt requested, to:

                                  Edmond S. Moreland, Jr.
                                  MORELAND VERRETT, P.C.
                                   700 West Summit Drive
                                  Wimberley, Texas 78676
                                 Edmond@morelandlaw.com

                                    Daniel A. Verrett
                                MORELAND VERRETT, P.C.
                        The Commissioners House at Heritage Square
                               2901 Bee Cave Road, Box L
                                  Austin, Texas 78746
                                Daniel@morelandlaw.com



                                                 /s/ G. Mark Jodon
                                                 G. Mark Jodon




                                             3
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 4 of 48




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV-26.b.

       2.      “You” or “your” or “Repass” refers to Plaintiff Timothy Repass and any or all

persons acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       5.      “Including” means “including, but not limited to.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.       “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’s oral statement, or a substantially verbatim transcription of such a

recording.

       9.      The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.




                                               4
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 5 of 48




       10.     “Complaint” means Plaintiff’s First Amended Complaint filed in the United States

District Court for the Western District of Texas; Case 7:18-cv-192; Timothy W. Repass and William

Scott McCandless v. TNT Crane and Rigging, Inc.

       11.     Unless conclusively negated by the context of the interrogatory, the above

definitions and instructions are applicable to all interrogatories contained herein.




                                                5
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 6 of 48




                TNT’S FIRST SET OF INTERROGATORIES TO REPASS

INTERROGATORY NO. 1: Identify each person known or believed by you to have personal
knowledge of any of the facts at issue or involved in this lawsuit or any of the events underlying
the allegations in the Complaint.

       RESPONSE:



INTERROGATORY NO. 2: Identify, by stating their names, job titles, address, phone number,
and email address, all current or former employees of TNT with whom you have communicated
regarding any of the allegations in your Complaint, including the date and substance of each
communication and all documents and electronically stored information (ESI) which relate to each
communication.

       RESPONSE:



INTERROGATORY NO. 3: Identify each work week during your employment with TNT for
which you claim you are owed unpaid overtime wages or any other wages, compensation, or
monies. For each work week identified:

       a.      the date the workweek began;

       b.      the total number of hours that you worked that week;

       c.      the total amount of overtime wages (or other wages, compensation or monies) that
               you claim to be owed for that week; and

       d.      the reason you claim you were not properly paid.

       RESPONSE:




INTERROGATORY NO. 4: To the extent not encompassed by Interrogatory No. 3, please state
separately the amount in dollars of each type of alleged damages or loss for which you are seeking
recovery in this lawsuit, and (a) explain the factual basis for each such type of damage or loss, and
(b) explain how you calculated or determined each such type of damage or loss.

       RESPONSE:




                                                6
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 7 of 48




INTERROGATORY NO. 5: Identify and provide the date of each formal and informal
complaint, claim, charge, grievance, or allegation that you have made against any employer,
supervisor, or co-worker during the time period for which you contend TNT owes you any unpaid
wages, overtime, or other compensation or monies.

       RESPONSE:



INTERROGATORY NO. 6: Identify each person from whom written and signed (or otherwise
adopted or approved), recorded or transcribed statements or reports have been obtained with
respect to any of the matters relating to the allegations in your Complaint and for each person
identified, identify all documents or ESI that evidence such statements or reports.

       RESPONSE:



INTERROGATORY NO. 7: Have you ever been arrested, entered a plea of guilty or nolo
contendere, received a deferred adjudication or probation, or been convicted of a crime? If so,
state the following:

               a.     the style, case number, and court (e.g., State v. Smith, Cause No. 01-01,
                      Harris County District Court);

               b.     the legal counsel involved;

               c.     the original offense(s) charged;

               d.     the offense of which you were convicted, entered a plea of guilty or nolo
                      contendere, or received a deferred adjudication or probation before
                      judgment; and

               e.     the final disposition.

       RESPONSE:



INTERROGATORY NO. 8: Excluding the present lawsuit, please list all charges, claims,
lawsuits, or legal proceedings of any type, in which you have been involved as a party or witness
in the past 10 years and with respect to each, state the following:

               a.     the full style of the case, including case number and court, or agency and
                      administrative proceeding number, and the identities of all parties;

               b.     the current status of each matter; and

                                               7
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 8 of 48




               c.      the allegations generally being made in the suit or administrative
                       proceeding.

       RESPONSE:



INTERROGATORY NO. 9: Identify the date and substance of each and every posting you have
made to Facebook, MySpace, LinkedIn, Instagram, Twitter, Snapchat, or any blog, message board,
or other internet site that in any way concerns or relates to any of the allegations in this lawsuit,
including, but not limited to, your employment with TNT or the existence of the present lawsuit,
including in your answer the URL of the site to which the posting was made.


       RESPONSE:



INTERROGATORY NO. 10: Identify every email account and user name that you have used
from the time your employment with TNT started to present.

       RESPONSE:



INTERROGATORY NO. 11: Describe or identify each and every policy, directive, and procedure
issued, provided, or communicated to you by TNT relating to travel time.

       RESPONSE:



INTERROGATORY NO. 12: Identify each current or former employee, supervisor, agent, or
representative of TNT who you believe has information or knowledge concerning any travel time,
preparatory work, or concluding work you contend you performed for TNT without being paid during
the time period for which you contend TNT owes you any unpaid wages, overtime, or other
compensation or monies. For each person identified, provide their position with TNT.

       RESPONSE:



INTERROGATORY NO. 13: Using the chart below, state the number of hours that you claim
you did not receive full payment while allegedly traveling to or from your job site in each of the
weeks listed in the chart. For purposes of this chart, any hours allegedly worked in a workweek
without full pay should be captured in the second column.



                                                8
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 9 of 48




     RESPONSE:

 Workweek (Monday         Number of Travel Time Hours You Claim You Worked
   Through Sunday)                    Without Receiving Full Pay
6/18/2015 - 6/21/2015
6/22/2015 - 6/28/2015
6/29/2015 - 7/5/2015
7/6/2015 - 7/12/2015
7/13/2015 - 7/19/2015
7/20/2015 - 7/26/2015
7/27/2015 - 8/2/2015
8/3/2015 - 8/9/2015
8/10/2015 - 8/16/2015
8/17/2015 - 8/23/2015
8/24/2015 - 8/30/2015
8/31/2015 - 9/6/2015
9/7/2015 - 9/13/2015
9/14/2015 - 9/20/2015
9/21/2015 - 9/27/2015
9/28/2015 - 10/4/2015
10/5/2015 - 10/11/2015
10/12/2015 - 10/18/2015
10/19/2015 - 10/25/2015
10/26/2015 - 11/1/2015
11/2/2015 - 11/8/2015
11/9/2015 - 11/15/2015
11/16/2015 - 11/22/2015
11/23/2015 - 11/29/2015
11/30/2015 - 12/6/2015
12/7/2015 - 12/13/2015
12/14/2015 - 12/20/2015
12/21/2015 - 12/27/2015
12/28/2015 - 1/3/2016
1/4/2016 - 1/10/2016
1/11/2016 - 1/17/2016
1/18/2016 - 1/24/2016
1/25/2016 - 1/31/2016
2/1/2016 - 2/7/2016
2/8/2016 - 2/14/2016
2/15/2016 - 2/21/2016
2/22/2016 - 2/28/2016
2/29/2016 - 3/6/2016
3/7/2016 - 3/13/2016
3/14/2016 - 3/20/2016
3/21/2016 - 3/27/2016


                                      9
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 10 of 48




3/28/2016 - 4/3/2016
4/4/2016 - 4/10/2016
4/11/2016 - 4/17/2016
4/18/2016 - 4/24/2016
4/25/2016 - 5/1/2016
5/2/2016 - 5/8/2016
5/9/2016 - 5/15/2016
5/16/2016 - 5/22/2016
5/23/2016 - 5/29/2016
5/30/2016 - 6/5/2016
6/6/2016 - 6/12/2016
6/13/2016 - 6/19/2016
6/20/2016 - 6/26/2016
6/27/2016 - 7/3/2016
7/4/2016 - 7/10/2016
7/11/2016 - 7/17/2016
7/18/2016 - 7/24/2016
7/25/2016 - 7/31/2016
8/1/2016 - 8/7/2016
8/8/2016 - 8/14/2016
8/15/2016 - 8/21/2016
8/22/2016 - 8/28/2016
8/29/2016 - 9/4/2016
9/5/2016 - 9/11/2016
9/12/2016 - 9/18/2016
9/19/2016 - 9/25/2016
9/26/2016 - 10/2/2016
10/3/2016 - 10/9/2016
10/10/2016 - 10/16/2016
10/17/2016 - 10/23/2016
10/24/2016 - 10/30/2016
10/31/2016 - 11/6/2016
11/7/2016 - 11/13/2016
11/14/2016 - 11/20/2016
11/21/2016 - 11/27/2016
11/28/2016 - 12/4/2016
12/5/2016 - 12/11/2016
12/12/2016 - 12/18/2016
12/19/2016 - 12/25/2016
12/26/2016 - 1/1/2017
1/2/2017 - 1/8/2017
1/9/2017 - 1/15/2017
1/16/2017 - 1/22/2017
1/23/2017 - 1/29/2017
1/30/2017 - 2/5/2017

                                  10
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 11 of 48




2/6/2017 - 2/12/2017
2/13/2017 - 2/19/2017
2/20/2017 - 2/26/2017
2/27/2017 - 3/5/2017
3/6/2017 - 3/12/2017
3/13/2017 - 3/19/2017
3/20/2017 - 3/26/2017
3/27/2017 - 4/2/2017
4/3/2017 - 4/9/2017
4/10/2017 - 4/16/2017
4/17/2017 - 4/23/2017
4/24/2017 - 4/30/2017
5/1/2017 - 5/7/2017
5/8/2017 - 5/14/2017
5/15/2017 - 5/21/2017
5/22/2017 - 5/28/2017
5/29/2017 - 6/4/2017
6/5/2017 - 6/11/2017
6/12/2017 - 6/18/2017
6/19/2017 - 6/25/2017
6/26/2017 - 7/2/2017
7/3/2017 - 7/9/2017
7/10/2017 - 7/16/2017
7/17/2017 - 7/23/2017
7/24/2017 - 7/30/2017
7/31/2017 - 8/6/2017
8/7/2017 - 8/13/2017
8/14/2017 - 8/20/2017
8/21/2017 - 8/27/2017
8/28/2017 - 9/3/2017
9/4/2017 - 9/10/2017
9/11/2017 - 9/17/2017
9/18/2017 - 9/24/2017
9/25/2017 - 10/1/2017
10/2/2017 - 10/8/2017
10/9/2017 - 10/15/2017
10/16/2017 - 10/22/2017
10/23/2017 - 10/29/2017
10/30/2017 - 11/5/2017
11/6/2017 - 11/12/2017
11/13/2017 - 11/19/2017
11/20/2017 - 11/26/2017
11/27/2017 - 12/3/2017
12/4/2017 - 12/10/2017
12/11/2017 - 12/17/2017

                                  11
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 12 of 48




12/18/2017 - 12/24/2017
12/25/2017 - 12/31/2017
1/1/2018 - 1/7/2018
1/8/2018 - 1/14/2018
1/15/2018 - 1/21/2018
1/22/2018 - 1/28/2018
1/29/2018 - 2/4/2018
2/5/2018 - 2/11/2018
2/12/2018 - 2/18/2018
2/19/2018 - 2/25/2018
2/26/2018 - 3/4/2018
3/5/2018 - 3/11/2018
3/12/2018 - 3/18/2018
3/19/2018 - 3/25/2018
3/26/2018 - 4/1/2018
4/2/2018 - 4/8/2018
4/9/2018 - 4/15/2018
4/16/2018 - 4/22/2018
4/23/2018 - 4/29/2018
4/30/2018 - 5/6/2018
5/7/2018 - 5/13/2018
5/14/2018 - 5/20/2018
5/21/2018 - 5/27/2018
5/28/2018 - 6/3/2018
6/4/2018 - 6/10/2018
6/11/2018 - 6/17/2018
6/18/2018 - 6/24/2018
6/25/2018 - 7/1/2018
7/2/2018 - 7/8/2018
7/9/2018 - 7/15/2018
7/16/2018 - 7/22/2018
7/23/2018 - 7/29/2018
7/30/2018 - 8/5/2018
8/6/2018 - 8/12/2018
8/13/2018 - 8/19/2018
8/20/2018 - 8/26/2018
8/27/2018 - 9/2/2018
9/3/2018 - 9/9/2018
9/10/2018 - 9/16/2018
9/17/2018 - 9/23/2018
9/24/2018 - 9/30/2018
10/1/2018 - 10/7/2018
10/8/2018 - 10/14/2018
10/15/2018 - 10/21/2018
10/22/2018 - 10/28/2018

                                  12
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 13 of 48




10/29/2018 - 11/4/2018
11/5/2018 - 11/11/2018
11/12/2018 - 11/18/2018
11/19/2018 - 11/25/2018
11/26/2018 - 12/2/2018
12/3/2018 - 12/9/2018
12/10/2018 - 12/16/2018
12/17/2018 - 12/23/2018
12/24/2018 - 12/30/2018
12/31/2018 - 1/6/2019
1/7/2019 - 1/13/2019
1/14/2019 - 1/20/2019
1/21/2019 - 1/27/2019
1/28/2019 - 2/3/2019
2/4/2019 - 2/10/2019
2/11/2019 - 2/17/2019
2/18/2019 - 2/24/2019
2/25/2019 - 3/3/2019
3/4/2019 - 3/10/2019
3/11/2019 - 3/17/2019
3/18/2019 - 3/24/2019
3/25/2019 - 3/31/2019
4/1/2019 - 4/7/2019
4/8/2019 - 4/14/2019
4/15/2019 - 4/21/2019
4/22/2019 - 4/28/2019
4/29/2019 - 5/5/2019
5/6/2019 - 5/12/2019
5/13/2019 - 5/19/2019
5/20/2019 - 5/26/2019
5/27/2019 - 6/2/2019
6/3/2019 - 6/9/2019
6/10/2019 - 6/16/2019
6/17/2019 - 6/23/2019
6/24/2019 - 6/30/2019
7/1/2019 - 7/7/2019
7/8/2019 - 7/14/2019
7/15/2019 - 7/21/2019
7/22/2019 - 7/28/2019
7/29/2019 - 8/4/2019
8/5/2019 - 8/11/2019
8/12/2019 - 8/18/2019
8/19/2019 - 8/25/2019
8/26/2019 - 9/1/2019
9/2/2019 - 9/8/2019

                                  13
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 14 of 48




 9/9/2019 - 9/15/2019
 9/16/2019 - 9/22/2019
 9/23/2019 - 9/29/2019
 9/30/2019 - 10/6/2019
 10/7/2019 - 10/13/2019
 10/14/2019 - 10/20/2019
 10/21/2019 - 10/27/2019
 10/28/2019 - 11/3/2019
 11/4/2019 - 11/10/2019
 11/11/2019 - 11/17/2019
 11/18/2019 - 11/24/2019



INTERROGATORY NO. 14: Using the chart below, state the number of hours that you claim
you did not receive full payment while allegedly performing preparatory or concluding work in
each of the weeks listed in the chart. For purposes of this chart, any hours allegedly worked in a
workweek without full pay should be captured in the second column.

       RESPONSE:

  Workweek (Monday            Number of Preparatory and Concluding Work Hours You
    Through Sunday)              Claim You Worked Without Receiving Full Pay
 6/18/2015 - 6/21/2015
 6/22/2015 - 6/28/2015
 6/29/2015 - 7/5/2015
 7/6/2015 - 7/12/2015
 7/13/2015 - 7/19/2015
 7/20/2015 - 7/26/2015
 7/27/2015 - 8/2/2015
 8/3/2015 - 8/9/2015
 8/10/2015 - 8/16/2015
 8/17/2015 - 8/23/2015
 8/24/2015 - 8/30/2015
 8/31/2015 - 9/6/2015
 9/7/2015 - 9/13/2015
 9/14/2015 - 9/20/2015
 9/21/2015 - 9/27/2015
 9/28/2015 - 10/4/2015
 10/5/2015 - 10/11/2015
 10/12/2015 - 10/18/2015
 10/19/2015 - 10/25/2015
 10/26/2015 - 11/1/2015
 11/2/2015 - 11/8/2015
 11/9/2015 - 11/15/2015


                                              14
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 15 of 48




11/16/2015 - 11/22/2015
11/23/2015 - 11/29/2015
11/30/2015 - 12/6/2015
12/7/2015 - 12/13/2015
12/14/2015 - 12/20/2015
12/21/2015 - 12/27/2015
12/28/2015 - 1/3/2016
1/4/2016 - 1/10/2016
1/11/2016 - 1/17/2016
1/18/2016 - 1/24/2016
1/25/2016 - 1/31/2016
2/1/2016 - 2/7/2016
2/8/2016 - 2/14/2016
2/15/2016 - 2/21/2016
2/22/2016 - 2/28/2016
2/29/2016 - 3/6/2016
3/7/2016 - 3/13/2016
3/14/2016 - 3/20/2016
3/21/2016 - 3/27/2016
3/28/2016 - 4/3/2016
4/4/2016 - 4/10/2016
4/11/2016 - 4/17/2016
4/18/2016 - 4/24/2016
4/25/2016 - 5/1/2016
5/2/2016 - 5/8/2016
5/9/2016 - 5/15/2016
5/16/2016 - 5/22/2016
5/23/2016 - 5/29/2016
5/30/2016 - 6/5/2016
6/6/2016 - 6/12/2016
6/13/2016 - 6/19/2016
6/20/2016 - 6/26/2016
6/27/2016 - 7/3/2016
7/4/2016 - 7/10/2016
7/11/2016 - 7/17/2016
7/18/2016 - 7/24/2016
7/25/2016 - 7/31/2016
8/1/2016 - 8/7/2016
8/8/2016 - 8/14/2016
8/15/2016 - 8/21/2016
8/22/2016 - 8/28/2016
8/29/2016 - 9/4/2016
9/5/2016 - 9/11/2016
9/12/2016 - 9/18/2016
9/19/2016 - 9/25/2016

                                  15
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 16 of 48




9/26/2016 - 10/2/2016
10/3/2016 - 10/9/2016
10/10/2016 - 10/16/2016
10/17/2016 - 10/23/2016
10/24/2016 - 10/30/2016
10/31/2016 - 11/6/2016
11/7/2016 - 11/13/2016
11/14/2016 - 11/20/2016
11/21/2016 - 11/27/2016
11/28/2016 - 12/4/2016
12/5/2016 - 12/11/2016
12/12/2016 - 12/18/2016
12/19/2016 - 12/25/2016
12/26/2016 - 1/1/2017
1/2/2017 - 1/8/2017
1/9/2017 - 1/15/2017
1/16/2017 - 1/22/2017
1/23/2017 - 1/29/2017
1/30/2017 - 2/5/2017
2/6/2017 - 2/12/2017
2/13/2017 - 2/19/2017
2/20/2017 - 2/26/2017
2/27/2017 - 3/5/2017
3/6/2017 - 3/12/2017
3/13/2017 - 3/19/2017
3/20/2017 - 3/26/2017
3/27/2017 - 4/2/2017
4/3/2017 - 4/9/2017
4/10/2017 - 4/16/2017
4/17/2017 - 4/23/2017
4/24/2017 - 4/30/2017
5/1/2017 - 5/7/2017
5/8/2017 - 5/14/2017
5/15/2017 - 5/21/2017
5/22/2017 - 5/28/2017
5/29/2017 - 6/4/2017
6/5/2017 - 6/11/2017
6/12/2017 - 6/18/2017
6/19/2017 - 6/25/2017
6/26/2017 - 7/2/2017
7/3/2017 - 7/9/2017
7/10/2017 - 7/16/2017
7/17/2017 - 7/23/2017
7/24/2017 - 7/30/2017
7/31/2017 - 8/6/2017

                                  16
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 17 of 48




8/7/2017 - 8/13/2017
8/14/2017 - 8/20/2017
8/21/2017 - 8/27/2017
8/28/2017 - 9/3/2017
9/4/2017 - 9/10/2017
9/11/2017 - 9/17/2017
9/18/2017 - 9/24/2017
9/25/2017 - 10/1/2017
10/2/2017 - 10/8/2017
10/9/2017 - 10/15/2017
10/16/2017 - 10/22/2017
10/23/2017 - 10/29/2017
10/30/2017 - 11/5/2017
11/6/2017 - 11/12/2017
11/13/2017 - 11/19/2017
11/20/2017 - 11/26/2017
11/27/2017 - 12/3/2017
12/4/2017 - 12/10/2017
12/11/2017 - 12/17/2017
12/18/2017 - 12/24/2017
12/25/2017 - 12/31/2017
1/1/2018 - 1/7/2018
1/8/2018 - 1/14/2018
1/15/2018 - 1/21/2018
1/22/2018 - 1/28/2018
1/29/2018 - 2/4/2018
2/5/2018 - 2/11/2018
2/12/2018 - 2/18/2018
2/19/2018 - 2/25/2018
2/26/2018 - 3/4/2018
3/5/2018 - 3/11/2018
3/12/2018 - 3/18/2018
3/19/2018 - 3/25/2018
3/26/2018 - 4/1/2018
4/2/2018 - 4/8/2018
4/9/2018 - 4/15/2018
4/16/2018 - 4/22/2018
4/23/2018 - 4/29/2018
4/30/2018 - 5/6/2018
5/7/2018 - 5/13/2018
5/14/2018 - 5/20/2018
5/21/2018 - 5/27/2018
5/28/2018 - 6/3/2018
6/4/2018 - 6/10/2018
6/11/2018 - 6/17/2018

                                  17
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 18 of 48




6/18/2018 - 6/24/2018
6/25/2018 - 7/1/2018
7/2/2018 - 7/8/2018
7/9/2018 - 7/15/2018
7/16/2018 - 7/22/2018
7/23/2018 - 7/29/2018
7/30/2018 - 8/5/2018
8/6/2018 - 8/12/2018
8/13/2018 - 8/19/2018
8/20/2018 - 8/26/2018
8/27/2018 - 9/2/2018
9/3/2018 - 9/9/2018
9/10/2018 - 9/16/2018
9/17/2018 - 9/23/2018
9/24/2018 - 9/30/2018
10/1/2018 - 10/7/2018
10/8/2018 - 10/14/2018
10/15/2018 - 10/21/2018
10/22/2018 - 10/28/2018
10/29/2018 - 11/4/2018
11/5/2018 - 11/11/2018
11/12/2018 - 11/18/2018
11/19/2018 - 11/25/2018
11/26/2018 - 12/2/2018
12/3/2018 - 12/9/2018
12/10/2018 - 12/16/2018
12/17/2018 - 12/23/2018
12/24/2018 - 12/30/2018
12/31/2018 - 1/6/2019
1/7/2019 - 1/13/2019
1/14/2019 - 1/20/2019
1/21/2019 - 1/27/2019
1/28/2019 - 2/3/2019
2/4/2019 - 2/10/2019
2/11/2019 - 2/17/2019
2/18/2019 - 2/24/2019
2/25/2019 - 3/3/2019
3/4/2019 - 3/10/2019
3/11/2019 - 3/17/2019
3/18/2019 - 3/24/2019
3/25/2019 - 3/31/2019
4/1/2019 - 4/7/2019
4/8/2019 - 4/14/2019
4/15/2019 - 4/21/2019
4/22/2019 - 4/28/2019

                                  18
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 19 of 48




 4/29/2019 - 5/5/2019
 5/6/2019 - 5/12/2019
 5/13/2019 - 5/19/2019
 5/20/2019 - 5/26/2019
 5/27/2019 - 6/2/2019
 6/3/2019 - 6/9/2019
 6/10/2019 - 6/16/2019
 6/17/2019 - 6/23/2019
 6/24/2019 - 6/30/2019
 7/1/2019 - 7/7/2019
 7/8/2019 - 7/14/2019
 7/15/2019 - 7/21/2019
 7/22/2019 - 7/28/2019
 7/29/2019 - 8/4/2019
 8/5/2019 - 8/11/2019
 8/12/2019 - 8/18/2019
 8/19/2019 - 8/25/2019
 8/26/2019 - 9/1/2019
 9/2/2019 - 9/8/2019
 9/9/2019 - 9/15/2019
 9/16/2019 - 9/22/2019
 9/23/2019 - 9/29/2019
 9/30/2019 - 10/6/2019
 10/7/2019 - 10/13/2019
 10/14/2019 - 10/20/2019
 10/21/2019 - 10/27/2019
 10/28/2019 - 11/3/2019
 11/4/2019 - 11/10/2019
 11/11/2019 - 11/17/2019
 11/18/2019 - 11/24/2019



INTERROGATORY NO. 15: Using the chart below, state the number of hours that you claim
you did not receive full payment while allegedly performing any other off-the-clock work in each
of the weeks listed in the chart that you did not account for in the charts included in Interrogatories
13 and 14. For purposes of this chart, any hours allegedly worked in a workweek without full pay
should be captured in the second column.

       RESPONSE:

  Workweek (Monday                 Number of Hours You Claim You Worked Without
    Through Sunday)                              Receiving Full Pay
 6/18/2015 - 6/21/2015
 6/22/2015 - 6/28/2015


                                                19
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 20 of 48




6/29/2015 - 7/5/2015
7/6/2015 - 7/12/2015
7/13/2015 - 7/19/2015
7/20/2015 - 7/26/2015
7/27/2015 - 8/2/2015
8/3/2015 - 8/9/2015
8/10/2015 - 8/16/2015
8/17/2015 - 8/23/2015
8/24/2015 - 8/30/2015
8/31/2015 - 9/6/2015
9/7/2015 - 9/13/2015
9/14/2015 - 9/20/2015
9/21/2015 - 9/27/2015
9/28/2015 - 10/4/2015
10/5/2015 - 10/11/2015
10/12/2015 - 10/18/2015
10/19/2015 - 10/25/2015
10/26/2015 - 11/1/2015
11/2/2015 - 11/8/2015
11/9/2015 - 11/15/2015
11/16/2015 - 11/22/2015
11/23/2015 - 11/29/2015
11/30/2015 - 12/6/2015
12/7/2015 - 12/13/2015
12/14/2015 - 12/20/2015
12/21/2015 - 12/27/2015
12/28/2015 - 1/3/2016
1/4/2016 - 1/10/2016
1/11/2016 - 1/17/2016
1/18/2016 - 1/24/2016
1/25/2016 - 1/31/2016
2/1/2016 - 2/7/2016
2/8/2016 - 2/14/2016
2/15/2016 - 2/21/2016
2/22/2016 - 2/28/2016
2/29/2016 - 3/6/2016
3/7/2016 - 3/13/2016
3/14/2016 - 3/20/2016
3/21/2016 - 3/27/2016
3/28/2016 - 4/3/2016
4/4/2016 - 4/10/2016
4/11/2016 - 4/17/2016
4/18/2016 - 4/24/2016
4/25/2016 - 5/1/2016
5/2/2016 - 5/8/2016

                                  20
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 21 of 48




5/9/2016 - 5/15/2016
5/16/2016 - 5/22/2016
5/23/2016 - 5/29/2016
5/30/2016 - 6/5/2016
6/6/2016 - 6/12/2016
6/13/2016 - 6/19/2016
6/20/2016 - 6/26/2016
6/27/2016 - 7/3/2016
7/4/2016 - 7/10/2016
7/11/2016 - 7/17/2016
7/18/2016 - 7/24/2016
7/25/2016 - 7/31/2016
8/1/2016 - 8/7/2016
8/8/2016 - 8/14/2016
8/15/2016 - 8/21/2016
8/22/2016 - 8/28/2016
8/29/2016 - 9/4/2016
9/5/2016 - 9/11/2016
9/12/2016 - 9/18/2016
9/19/2016 - 9/25/2016
9/26/2016 - 10/2/2016
10/3/2016 - 10/9/2016
10/10/2016 - 10/16/2016
10/17/2016 - 10/23/2016
10/24/2016 - 10/30/2016
10/31/2016 - 11/6/2016
11/7/2016 - 11/13/2016
11/14/2016 - 11/20/2016
11/21/2016 - 11/27/2016
11/28/2016 - 12/4/2016
12/5/2016 - 12/11/2016
12/12/2016 - 12/18/2016
12/19/2016 - 12/25/2016
12/26/2016 - 1/1/2017
1/2/2017 - 1/8/2017
1/9/2017 - 1/15/2017
1/16/2017 - 1/22/2017
1/23/2017 - 1/29/2017
1/30/2017 - 2/5/2017
2/6/2017 - 2/12/2017
2/13/2017 - 2/19/2017
2/20/2017 - 2/26/2017
2/27/2017 - 3/5/2017
3/6/2017 - 3/12/2017
3/13/2017 - 3/19/2017

                                  21
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 22 of 48




3/20/2017 - 3/26/2017
3/27/2017 - 4/2/2017
4/3/2017 - 4/9/2017
4/10/2017 - 4/16/2017
4/17/2017 - 4/23/2017
4/24/2017 - 4/30/2017
5/1/2017 - 5/7/2017
5/8/2017 - 5/14/2017
5/15/2017 - 5/21/2017
5/22/2017 - 5/28/2017
5/29/2017 - 6/4/2017
6/5/2017 - 6/11/2017
6/12/2017 - 6/18/2017
6/19/2017 - 6/25/2017
6/26/2017 - 7/2/2017
7/3/2017 - 7/9/2017
7/10/2017 - 7/16/2017
7/17/2017 - 7/23/2017
7/24/2017 - 7/30/2017
7/31/2017 - 8/6/2017
8/7/2017 - 8/13/2017
8/14/2017 - 8/20/2017
8/21/2017 - 8/27/2017
8/28/2017 - 9/3/2017
9/4/2017 - 9/10/2017
9/11/2017 - 9/17/2017
9/18/2017 - 9/24/2017
9/25/2017 - 10/1/2017
10/2/2017 - 10/8/2017
10/9/2017 - 10/15/2017
10/16/2017 - 10/22/2017
10/23/2017 - 10/29/2017
10/30/2017 - 11/5/2017
11/6/2017 - 11/12/2017
11/13/2017 - 11/19/2017
11/20/2017 - 11/26/2017
11/27/2017 - 12/3/2017
12/4/2017 - 12/10/2017
12/11/2017 - 12/17/2017
12/18/2017 - 12/24/2017
12/25/2017 - 12/31/2017
1/1/2018 - 1/7/2018
1/8/2018 - 1/14/2018
1/15/2018 - 1/21/2018
1/22/2018 - 1/28/2018

                                  22
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 23 of 48




1/29/2018 - 2/4/2018
2/5/2018 - 2/11/2018
2/12/2018 - 2/18/2018
2/19/2018 - 2/25/2018
2/26/2018 - 3/4/2018
3/5/2018 - 3/11/2018
3/12/2018 - 3/18/2018
3/19/2018 - 3/25/2018
3/26/2018 - 4/1/2018
4/2/2018 - 4/8/2018
4/9/2018 - 4/15/2018
4/16/2018 - 4/22/2018
4/23/2018 - 4/29/2018
4/30/2018 - 5/6/2018
5/7/2018 - 5/13/2018
5/14/2018 - 5/20/2018
5/21/2018 - 5/27/2018
5/28/2018 - 6/3/2018
6/4/2018 - 6/10/2018
6/11/2018 - 6/17/2018
6/18/2018 - 6/24/2018
6/25/2018 - 7/1/2018
7/2/2018 - 7/8/2018
7/9/2018 - 7/15/2018
7/16/2018 - 7/22/2018
7/23/2018 - 7/29/2018
7/30/2018 - 8/5/2018
8/6/2018 - 8/12/2018
8/13/2018 - 8/19/2018
8/20/2018 - 8/26/2018
8/27/2018 - 9/2/2018
9/3/2018 - 9/9/2018
9/10/2018 - 9/16/2018
9/17/2018 - 9/23/2018
9/24/2018 - 9/30/2018
10/1/2018 - 10/7/2018
10/8/2018 - 10/14/2018
10/15/2018 - 10/21/2018
10/22/2018 - 10/28/2018
10/29/2018 - 11/4/2018
11/5/2018 - 11/11/2018
11/12/2018 - 11/18/2018
11/19/2018 - 11/25/2018
11/26/2018 - 12/2/2018
12/3/2018 - 12/9/2018

                                  23
  Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 24 of 48




12/10/2018 - 12/16/2018
12/17/2018 - 12/23/2018
12/24/2018 - 12/30/2018
12/31/2018 - 1/6/2019
1/7/2019 - 1/13/2019
1/14/2019 - 1/20/2019
1/21/2019 - 1/27/2019
1/28/2019 - 2/3/2019
2/4/2019 - 2/10/2019
2/11/2019 - 2/17/2019
2/18/2019 - 2/24/2019
2/25/2019 - 3/3/2019
3/4/2019 - 3/10/2019
3/11/2019 - 3/17/2019
3/18/2019 - 3/24/2019
3/25/2019 - 3/31/2019
4/1/2019 - 4/7/2019
4/8/2019 - 4/14/2019
4/15/2019 - 4/21/2019
4/22/2019 - 4/28/2019
4/29/2019 - 5/5/2019
5/6/2019 - 5/12/2019
5/13/2019 - 5/19/2019
5/20/2019 - 5/26/2019
5/27/2019 - 6/2/2019
6/3/2019 - 6/9/2019
6/10/2019 - 6/16/2019
6/17/2019 - 6/23/2019
6/24/2019 - 6/30/2019
7/1/2019 - 7/7/2019
7/8/2019 - 7/14/2019
7/15/2019 - 7/21/2019
7/22/2019 - 7/28/2019
7/29/2019 - 8/4/2019
8/5/2019 - 8/11/2019
8/12/2019 - 8/18/2019
8/19/2019 - 8/25/2019
8/26/2019 - 9/1/2019
9/2/2019 - 9/8/2019
9/9/2019 - 9/15/2019
9/16/2019 - 9/22/2019
9/23/2019 - 9/29/2019
9/30/2019 - 10/6/2019
10/7/2019 - 10/13/2019
10/14/2019 - 10/20/2019

                                  24
     Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 25 of 48




 10/21/2019 - 10/27/2019
 10/28/2019 - 11/3/2019
 11/4/2019 - 11/10/2019
 11/11/2019 - 11/17/2019
 11/18/2019 - 11/24/2019


INTERROGATORY NO. 16: Identify each shift where you contend you performed compensable
work prior to clocking-in and were not fully compensated. For each shift, identify the date of the
alleged pre-shift work, the reason for the pre-shift work, including any and all job duties or
responsibilities that required you to perform pre-shift work, whether you reported the pre-shift work
to anyone at TNT, to whom you reported the pre-shift work, and, if reported, whether you were
compensated for the pre-shift work.

         RESPONSE:



INTERROGATORY NO. 17: Identify each shift where you contend you performed compensable
work after clocking-out and were not fully compensated. For each shift, identify the date of the alleged
post-shift work, the reason for the post-shift work, including any and all job duties or responsibilities
that required you to perform post-shift work, whether you reported the post-shift work to anyone at
TNT, to whom you reported the post-shift work, and, if reported, whether you were compensated for
the post-shift work.

         RESPONSE:



INTERROGATORY NO. 18: Identify each shift where you contend you performed any other
compensable off the clock and were not fully compensated. For each shift, identify the date of the
alleged off-the-clock work, the reason for the off-the-clock work, including any and all job duties or
responsibilities that required you to perform off-the-clock work, whether you reported the off-the-
clock work to anyone at TNT, to whom you reported the off-the-clock work, and, if reported, whether
you were compensated for the off-the-clock work.

         RESPONSE:


4827-3685-6237.1 098833.1001




                                                 25
      Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 26 of 48




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION

                                              §
TIMOTHY W. REPASS and                         §
WILLIAM SCOTT McCANDLESS,                     §
Individually and On Behalf of All             §
Others Similarly Situated,                    §         NO. 7:18-CV-107-DC
                                              §
                                              §
                                              §
                                              §
        Plaintiff,
                                              §
vs.                                           §
                                              §
TNT CRANE AND RIGGING, INC.,                  §
                                              §
        Defendant.                            §


                   DEFENDANT TNT CRANE AND RIGGING, INC.’S
         FIRST REQUESTS FOR ADMISSIONS TO PLAINTIFF TIMOTHY W. REPASS



        Pursuant to Federal Rule of Civil Procedure 36, Defendant TNT Crane and Rigging, Inc.

(“TNT”) serves the following Requests for Admissions to Plaintiff Timothy W. Repass

(“Repass”).
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 27 of 48




       Dated December 11, 2019                  Respectfully submitted,



                                                /s/ G. Mark Jodon
                                                G. Mark Jodon
                                                Texas State Bar No. 10669400
                                                mjodon@littler.com
                                                Jonathan A. Sprague
                                                Texas State Bar No. 24075113
                                                jsprague@littler.com

                                                LITTLER MENDELSON, P.C.
                                                1301 McKinney Street, Suite 1900
                                                Houston, Texas 77010
                                                713.951.9400
                                                713.951.9212 (Fax)

                                                ATTORNEYS FOR DEFENDANT
                                                TNT CRANE AND RIGGING, INC.


                               CERTIFICATE OF SERVICE

       This is to certify that on December 11, 2019, the foregoing document was served by email
and certified mail, return receipt requested, to :

                                  Edmond S. Moreland, Jr.
                                  MORELAND VERRETT, P.C.
                                   700 West Summit Drive
                                  Wimberley, Texas 78676
                                 Edmond@morelandlaw.com

                                      Daniel A. Verrett
                                  MORELAND VERRETT, P.C.
                                 2901 Bee Cave Road, Box L
                                    Austin, Texas 78746
                                  Daniel@morelandlaw.com



                                                   /s/ G. Mark Jodon
                                                   G. Mark Jodon
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 28 of 48




               TNT’S FIRST REQUESTS FOR ADMISSIONS TO REPASS

REQUEST FOR ADMISSION NO. 1: Repass most recently began his employment with TNT
on or about November 27, 2017, and his employment with TNT ended on or about June 22, 2018.

       RESPONSE:

REQUEST FOR ADMISSION NO. 2: Repass never performed work out of TNT’s Houston
yard.

       RESPONSE:

REQUEST FOR ADMISSION NO. 3: Repass never performed work out of TNT’s San Antonio
yard.

       RESPONSE:

REQUEST FOR ADMISSION NO. 4: Repass performed work out of TNT’s Midland yard.

       RESPONSE:

REQUEST FOR ADMISSION NO. 5: Repass has no personal knowledge whether operators and
riggers working out of TNT’s Houston yard were paid for travel from the TNT job site to the TNT
yard or from the TNT yard to the TNT job site.

       RESPONSE:

REQUEST FOR ADMISSION NO. 6: Repass has no personal knowledge whether operators and
riggers working out of TNT’s San Antonio yard were paid for travel from the TNT job site to the
TNT yard or from the TNT yard to the TNT job site.

       RESPONSE:

REQUEST FOR ADMISSION NO. 7: Repass has no personal knowledge whether operators and
riggers working out of TNT’s Houston yard were paid for pre-trip inspections of TNT’s
commercial motor vehicles such as haul trucks.

       RESPONSE:

REQUEST FOR ADMISSION NO. 8: Repass has no personal knowledge whether operators and
riggers working out of TNT’s San Antonio yard were paid for pre-trip inspections of TNT’s
commercial motor vehicles such as haul trucks.

       RESPONSE:
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 29 of 48




REQUEST FOR ADMISSION NO. 9: Repass has no personal knowledge whether operators and
riggers working out of TNT’s Houston yard were paid for post-trip inspections of TNT’s
commercial motor vehicles such as sand haul trucks.

       RESPONSE:

REQUEST FOR ADMISSION NO. 10: Repass has no personal knowledge whether operators
and riggers working out of TNT’s San Antonio yard were paid for post-trip inspections of TNT’s
commercial motor vehicles such as sand haul trucks.

       RESPONSE

REQUEST FOR ADMISSION NO. 11: During Repass’s employment with TNT, there were
times when Repass was paid travel time for the time he spent driving from his home to the job site.

       RESPONSE:

REQUEST FOR ADMISSION NO. 12: During Repass’s employment with TNT, there were
times when Repass was paid travel time for the time he spent driving from the job site to his home.

       RESPONSE:

REQUEST FOR ADMISSION NO. 13: During Repass’s employment with TNT, there were
times when Repass was paid for time that he spent loading fuel at the TNT yard.

       RESPONSE:

REQUST FOR ADMISSION NO. 14: During Repass’s employment with TNT, there were times
when Repass was paid for time spent at the TNT yard gathering tools, materials, or supplies to
take to the job site.

       RESPONSE:

REQUEST FOR ADMISSION NO. 15: During Repass’s employment with TNT, there were
times when Repass was paid for time spent at retail suppliers’ outlets purchasing job supplies.

       RESPONSE:

REQUEST FOR ADMISSION NO. 16: During Repass’s employment with TNT, there were
times when Repass was paid for performing pre-checks of heavy equipment he would be using.

       RESPONSE:

REQUEST FOR ADMISSION NO. 17: TNT provided Repass with a TNT company truck for
him to drive to and from the assigned job site.
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 30 of 48




       RESPONSE:

REQUEST FOR ADMISSION NO. 18: During Repass’s employment with TNT, Repass never
drove another TNT rigger from TNT’s Midland yard to the rigger’s job site before Repass drove
to his assigned job site.

       RESPONSE:

REQUEST FOR ADMISSION NO. 19: During Repass’s employment with TNT, there were
times when Repass stayed overnight out of town at a hotel or man camp paid for by TNT where
he was spending the night.

       RESPONSE:

REQUEST FOR ADMISSION NO. 20: During Repass’s employment with TNT, there were
times when TNT paid Repass for his drive time from his hotel or man camp to the job site.

       RESPONSE:

REQUEST FOR ADMISSION NO. 21: During Repass’s employment with TNT, there were
times when TNT paid Repass for his drive time from the job site to the hotel or man camp where
he was spending the night.

       RESPONSE:

REQUEST FOR ADMISSION NO. 22: During Repass’s employment with TNT, there were
times when Repass drove directly from his home to the job site without going to the TNT yard.

       RESPONSE:

REQUEST FOR ADMISSION NO. 23: TNT did not have a yard in Pecos, Texas during the time
Repass was employed by TNT.

       RESPONSE:

REQUEST FOR ADMISSION NO. 24: TNT did not have a yard in New Mexico during the time
Repass was employed by TNT.

       RESPONSE:

REQUEST FOR ADMISSION NO. 25: TNT had a man camp in Odessa, Texas during the time
Repass was employed by TNT.

       RESPONSE:
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 31 of 48




REQUEST FOR ADMISSION NO. 26: During Repass’s employment with TNT, Repass
received a copy of TNT’s employee handbook.

       RESPONSE:

REQUEST FOR ADMISSION NO. 27: During Repass’s employment with TNT, Repass
submitted his working time to TNT on Weekly Time Reports.

       RESPONSE:

REQUEST FOR ADMISSION NO. 28: On the Weekly Time Reports submitted by Repass, the
Weekly Time Report expressly reminded employees to submit the time they spent on travel, fuel,
pre-trip, and post-trip activities.

       RESPONSE:
      Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 32 of 48




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

TIMOTHY W. REPASS and WILLIAM                      §
SCOTT McCANDLESS, Individually and                 §
On Behalf of All Others Similarly Situated,        §
                                                   §
        Plaintiffs,                                §        NO. 7:18-CV-107-DC
                                                   §
vs.                                                §
                                                   §
TNT CRANE AND RIGGING, INC.,                       §
                                                   §
        Defendant.
                                                   §
                   DEFENDANT TNT CRANE AND RIGGING, INC’S
             FIRST REQUESTS FOR PRODUCTION TO TIMOTHY REPASS

        Defendant TNT Crane and Rigging Inc. (“Defendant” or “TNT”) serves these First

Requests for Production to Plaintiff Timothy Repass (“Repass”) under Federal Rule of Civil

Procedure 34. Within 30 days of service or at such other time as ordered by the Court or agreed

on by the parties, Repass is instructed to respond to each of TNT’s requests separately, in writing,

and to produce the documents and materials identified in each request at the offices of Littler

Mendelson, P.C., 1301 McKinney Street, Suite 1900, Houston, Texas 77010.




                                               1
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 33 of 48




        Dated: December 11, 2019                 Respectfully submitted,

                                                  /s/ G. Mark Jodon
                                                  G. Mark Jodon
                                                  Texas State Bar No. 10669400
                                                  mjodon@littler.com
                                                  Jonathan A. Sprague
                                                  Texas State Bar No. 24075113
                                                  jsprague@littler.com

                                                  LITTLER MENDELSON, P.C.
                                                  1301 McKinney Street, Suite 1900
                                                  Houston, Texas 77010
                                                  713.951.9400
                                                  713.951.9212 (Fax)

                                                 ATTORNEYS FOR DEFENDANT TNT
                                                 CRANE AND RIGGING, INC.



                               CERTIFICATE OF SERVICE

       This is to certify that on December 11, 2019, the foregoing document was served by email
and certified mail, return receipt requested, to:

                                  Edmond S. Moreland, Jr.
                                  MORELAND VERRETT, P.C.
                                   700 West Summit Drive
                                  Wimberley, Texas 78676
                                 Edmond@morelandlaw.com

                                    Daniel A. Verrett
                                MORELAND VERRETT, P.C.
                        The Commissioners House at Heritage Square
                               2901 Bee Cave Road, Box L
                                  Austin, Texas 78746
                                Daniel@morelandlaw.com



                                                 /s/ G. Mark Jodon
                                                 G. Mark Jodon




                                             2
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 34 of 48




                            DEFINITIONS AND INSTRUCTIONS

       1.      The terms “communication,” “document,” “identify,” “person,” and “concerning”

have the definitions set forth in Local Rule CV-26.b.

       2.      “You” or “your” or “Repass” refers to Plaintiff Timothy Repass and any or all

persons acting or purporting to act on his behalf.

       3.      “Defendant” or “TNT” refers to Defendant TNT Crane and Rigging, Inc. and its

employees, agents, and representatives.

       4.      “Including” means “including, but not limited to.”

       5.      “Each” includes the word “every,” and “every” includes the word “each.” “Any”

includes the word “all,” and “all” includes the word “any.” “And” includes the word “or,” and

“or” includes the word “and.”

       6.      The terms “relate to,” “related to,” “relating to,” “regarding,” and “concerning”

mean “refer to,” “constitute,” “contain,” “mention,” “discuss,” “describe,” or “comment upon.”

       7.      “Fact” includes all acts, transactions, facts, occurrences, practices, policies, and

courses of conduct as a source or basis upon which knowledge of such fact is based.

       8.       “Statement” means: (a) a written statement signed or otherwise adopted or

approved by the person making it, or (b) a stenographic, mechanical, electrical, or other type of

recording or a witness’s oral statement, or a substantially verbatim transcription of such a

recording.

       9.      “Complaint” means Plaintiff’s First Amended Complaint filed in the United States

District Court for the Western District of Texas; Case 7:18-cv-192; Timothy W. Repass and

William Scott McCandless v. TNT Crane and Rigging, Inc.




                                               3
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 35 of 48




       10.       The singular and masculine form of any noun or pronoun embraces, and should be

read and applied as embracing the plural, the feminine, and the neuter, except where circumstances

clearly make it inappropriate.

       11.       In producing documents, indicate the paragraph and subparagraph of the particular

request to which a produced document is responsive.

       12.       In producing documents, furnish all documents known or available to you,

regardless of whether such documents are possessed directly by you or your representatives or

your current or former attorneys.

       13.       File folders with tabs or labels identifying documents called for by any request must

be produced intact with such documents.

       14.       Selection of documents from the files and other sources and the numbering of such

documents must be performed in such a manner as to ensure that the source of each document may

be determined.

       15.       Documents attached to each other are not to be separated.

       16.       Whenever TNT refers to the terms “document” or “documents” in a document

request, you are instructed to include and produce all electronic notes, documents, emails, zip drive

and source file information, or any other information recorded or transcribed in electronic or

magnetic form, in electronic or magnetic form. Please also produce all information contained in

electronic or magnetic form in a printed, hardcopy format.

       17.       In the event that you object to the production of any document responsive to any

request on any grounds, list all such documents, indicating:

                 (a)    the name of each author, writer, sender, or initiator of such document, if any;

                 (b)    the name of each recipient, addressee, or party for whom such document was
                        intended, if any;


                                                 4
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 36 of 48




               (c)     the date of such document, if any, or an estimate thereof and so indicated as
                       an estimate if no date appears on said document;

               (d)     such other description as may be necessary to sufficiently identify the
                       document; and

               (e)     the claimed grounds for limitations of discovery (e.g., “attorney-client
                       privilege”).

       18.     Unless conclusively negated by the context of the request, the above definitions and

instructions are applicable to all requests contained herein.

       19.     You are hereby reminded of your ongoing obligation to timely supplement your

responses to these requests and your production of responsive documents as necessary as this

matter continues.




                                                5
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 37 of 48




               TNT’S FIRST REQUEST FOR PRODUCTION TO REPASS

REQUEST FOR PRODUCTION NO. 1:

       All documents that show, or may assist you in demonstrating, the number of hours you
worked for TNT during the time period for which you contend TNT owes you any unpaid wages,
overtime, or other compensation or monies.

RESPONSE:


REQUEST FOR PRODUCTION NO. 2:

       All documents that show, or may assist you in demonstrating, any compensation earned by
you for work you performed for TNT during the time period for which you contend TNT owes
you any unpaid wages, overtime, or other compensation or monies.

RESPONSE:


REQUEST FOR PRODUCTION NO. 3:

        All documents that show, or may assist you in demonstrating, any alleged unpaid wages,
overtime, or other compensation or monies you contend TNT owes you for work you performed
during the time period for which you contend TNT owes you any unpaid wages, overtime, or other
compensation or monies.

RESPONSE:


REQUEST FOR PRODUCTION NO. 4:

       All documents that show any communications between you and any supervisor or manager
at TNT regarding hours worked by you; wages, overtime, or other compensation or monies earned
by you; or wages, overtime, or other compensation or monies you contend is owed to you during
the time period for which you contend TNT owes you any unpaid wages, overtime, or other
compensation or monies.

RESPONSE:




                                            6
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 38 of 48




REQUEST FOR PRODUCTION NO. 5:

        All documents that support or tend to support any claim of unpaid wages, overtime, or
other compensation or monies that you seek to recover in this lawsuit as a result of the alleged
actions of TNT.

RESPONSE:


REQUEST FOR PRODUCTION NO. 6:

       All documents that constitute, reflect, refer to, or relate to any diaries, calendars,
recordings, notes, memoranda, or other documents that were prepared, made, or created by or for
you and pertain to or relate to your claims against TNT, including, without limitation, notes or
other documents relating to telephone or electronic communications, meetings, or other
communications relating to your claims against TNT. This request includes, but is not limited to,
handwritten or typewritten notes, letters, emails, text messages, and instant messages and excludes
attorney-client communications with your counsel in this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 7:

       All agreements between you and TNT.

RESPONSE:


REQUEST FOR PRODUCTION NO. 8:

       Any complaints, grievances, or concerns you conveyed to TNT that pertain to or relate to
your claims against TNT in this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 9:

       All documents and communications regarding or reflecting travel time or drive time of
yours for which you contend you were not properly compensated by TNT during the time period
for which you contend TNT owes you any unpaid wages, overtime, or other compensation or
monies.

RESPONSE:




                                               7
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 39 of 48




REQUEST FOR PRODUCTION NO. 10:

        All documents and communications regarding or reflecting alleged uncompensated off-
the-clock work, including any time spent performing preparatory or concluding work, for which
you contend you were not properly compensated by TNT during the time period for which you
contend TNT owes you any unpaid wages, overtime, or other compensation or monies.

RESPONSE:


REQUEST FOR PRODUCTION NO. 11:

       All documents regarding or reflecting your job duties, responsibilities, or expectations
while employed by TNT.

RESPONSE:


REQUEST FOR PRODUCTION NO. 12:

      All documents that constitute, reflect, refer, or relate to any communications between you
and TNT, including any current or former employees of TNT, relating to your claims against TNT.

RESPONSE:


REQUEST FOR PRODUCTION NO. 13:

       All profiles, postings, and messages (including without limitation status updates, wall
comments, photographs posted on your profile(s), causes joined, groups joined, activity streams,
blog entries, notes, events, text messages, etc.), and any of your social networking site or
applications during the time period for which you contend TNT owes you any unpaid wages,
overtime, or other compensation or monies, relating to the allegations made in your Complaint.

RESPONSE:


REQUEST FOR PRODUCTION NO. 14:

       All audio or video recordings of TNT or TNT’s employees, former employees, agents, or
representatives relating to your allegations in the Complaint.

RESPONSE:




                                             8
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 40 of 48




REQUEST FOR PRODUCTION NO. 15:

       All documents and communications on which you relied or that you identified in
responding to any interrogatories in this action.

RESPONSE:


REQUEST FOR PRODUCTION NO. 16:

       All documents and communications regarding or reflecting any duties that you allegedly
performed for TNT’s benefit before clocking in for your shift.

       RESPONSE:


REQUEST FOR PRODUCTION NO. 17:

       All documents and communications regarding or reflecting any duties that you allegedly
performed for TNT’s benefit after clocking out from your shift.

       RESPONSE:


REQUEST FOR PRODUCTION NO. 18:

        All documents and communications that relate to or reflect any policies, procedures, rules,
instructions, directions, guidelines, or directives you claim were applicable to you during the time
period for which you contend TNT owes you any unpaid wages, overtime, or other compensation
or monies, including, but not limited to, all such materials with respect to timekeeping, travel time,
drive time, overtime, wages, or compensation.

RESPONSE:


REQUEST FOR PRODUCTION NO. 19:

         All communications between you and any other person relating to your claims against TNT
in this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 20:

       All declarations, affidavits, or signed statements supporting or refuting the claims made in
your Complaint.


                                                9
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 41 of 48




RESPONSE:


REQUEST FOR PRODUCTION NO. 21:

       All emails or other communications received from or on behalf of any individuals
employed by TNT as a crane operator who stated that they did not or do not want to join this
lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 22:

       Copies of every complaint, charge, or grievance filed with a state or federal agency or
department relating to your employment with any entity other than TNT.

RESPONSE:


REQUEST FOR PRODUCTION NO. 23:

       Your resume from 2015 to present, including any revisions or amendments.

RESPONSE:


REQUEST FOR PRODUCTION NO. 24:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 3 of the Complaint that TNT “violated the FLSA and the NM Wage Act by failing to
pay its crane operators in accordance with the guarantees and protections of the FLSA and the NM
Wage Act.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 25:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 3 of the Complaint that TNT “has done so by knowingly permitting its crane operators
to engage in compensable travel time and compensable preparatory and concluding work but
nevertheless intentionally failing to pay those crane operators for all of that travel time or
preparatory and concluding work.”

RESPONSE:


                                             10
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 42 of 48




REQUEST FOR PRODUCTION NO. 26:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 27 of the Complaint that “crane operators typically work no fewer than 64 hours, and
often as much as 100 hours, per week.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 27:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 29 of the Complaint that “Defendant did not pay Named Plaintiffs at all for substantial
amounts of Drive Time and Off the Clock Time.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 28:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 30 of the Complaint that “Named Plaintiffs and Class Members were required to obtain
and load fuel, diesel exhaust fluid (DEF), lubricants, necessary paperwork, water, and other items
onto their vehicles before driving to their jobsites” and “[o]btaining and loading these items was
integral and indispensable to the performance of the crane operators’ primary job duty for the
Defendant—operating its cranes.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 29:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 32 of the Complaint that “Named Plaintiffs and Class Members often picked up riggers
from Defendant’s Midland yard and drove the riggers to one of Defendant’s jobsites before
continuing to drive to their own jobsites.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 30:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 35 of the Complaint that “Plaintiffs performed work that was integral and indispensable
to their primary activities before arriving at the worksite; and, one or more times per week, they


                                              11
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 43 of 48




continued performing work that was integral and indispensable to their principal activities upon
their return to Defendant’s yard from the jobsite.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 31:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 41 of the Complaint that “[o]n average, Named Plaintiffs spent roughly 40 hours per
week driving to and from the worksite. Defendant did not compensate Plaintiffs at all for any of
this time.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 32:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 42 of the Complaint that TNT “had a policy and practice of failing and refusing to pay
Named Plaintiffs and Class Members for anything other than the work performed at the customers’
jobsites” and “[a]s a result, Defendant failed and refused to pay Named Plaintiffs and Class
Members for their Drive Time.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 33:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 43 of the Complaint that “Defendant also failed and refused to [pay] Named Plaintiffs
and Class Members for working time for work performed at the yard, both before and after their
shifts and the jobsites.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 34:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 44 of the Complaint that “Defendant was aware that Plaintiffs were performing work
outside of the hours for which Defendant paid them.”

RESPONSE:




                                             12
   Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 44 of 48




REQUEST FOR PRODUCTION NO. 35:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 44 of the Complaint that TNT “did not and does not compensate Named Plaintiffs or
Class Members for any Drive Time to and from Defendant’s shop or for their Off the Clock Time.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 36:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 45 of the Complaint that TNT “failed and refused to pay Named Plaintiffs and Class
Members for all overtime hours that they worked.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 37:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 46 of the Complaint that TNT “did and does pay Named Plaintiffs and Class Members
at a rate of one-and-one-half times their regular rates of pay for some overtime hours; but it
routinely does not pay Named Plaintiff and Class Members for Drive Time or for their Off the
Clock Time.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 38:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 47 of the Complaint that TNT “had notice that Plaintiffs expected to be paid for their
Drive Time or Off the Clock Time” and “Plaintiffs communicated with their managers about the
Drive Time and Off the Clock Time but were repeatedly told that Defendant would not pay for
Drive Time or Off the Clock Time because the customer did not pay for Drive Time or Off the
Clock Time.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 39:

         All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 48 of the Complaint that TNT “failed to pay Plaintiffs at an appropriate overtime rate
for all of their Drive Time and Off the Clock Time.”



                                             13
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 45 of 48




RESPONSE:


REQUEST FOR PRODUCTION NO. 40:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 50 of the Complaint that “Defendant has knowingly, willfully, or with reckless disregard
carried out, and continues to carry out, its illegal pattern or practice of failing to pay overtime
compensation.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 41:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 52 of the Complaint that “Named Plaintiffs and the FLSA Class Members performed
the same or similar job duties as one another” and “Named Plaintiffs and the FLSA Class Members
were subjected to the same pay provisions.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 42:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 52 of the Complaint that TNT “knowingly refused to pay Named Plaintiffs and the
FLSA Class Members for their Drive Time or Off the Clock Time. Thus, the FLSA Class
Members are owed unpaid overtime for the same reasons as Named Plaintiffs, without regard to
their individualized circumstances.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 43:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 53 of the Complaint that TNT maintained any policy or practice referenced in Paragraph
53 of the Complaint and that any such policy or practice “is applicable to the Named Plaintiffs and
all FLSA Class Members.”

RESPONSE:




                                              14
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 46 of 48




REQUEST FOR PRODUCTION NO. 44:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 57 of the Complaint that “Named Plaintiffs and the NM Class Members performed the
same or similar job duties as one another” and “Named Plaintiffs and the NM Class Members were
subjected to the same pay provisions.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 45:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 57 of the Complaint that TNT “knowingly refused to pay Named Plaintiffs and the NM
Class Members for their Drive Time and Off the Clock Time. Thus, the NM Class Members are
owed unpaid overtime for the same reasons as Named Plaintiffs, without regard to their
individualized circumstances.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 46:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 58 of the Complaint that TNT maintained any policy or practice referenced in Paragraph
53 of the Complaint and that any such policy or practice “is applicable to the Named Plaintiffs and
all NM Class Members.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 47:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 59 of the Complaint that “throughout the relevant period, Defendant knew that Plaintiffs
and NM Class Members were not being properly compensated for all of their hours worked.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 48:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 60 of the Complaint that TNT “maintained common work, time, and pay policies
throughout its New Mexico locations. As a result, Named Plaintiff and NM Class Members are
similarly situated regardless of their location and have been regularly deprived of pay for
workweeks during which they worked more than 40 hours.”


                                              15
    Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 47 of 48




RESPONSE:


REQUEST FOR PRODUCTION NO. 49:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 61 of the Complaint that “Plaintiffs’ NM Wage Act claims against Defendant satisfy
the numerosity, commonality, typicality, adequacy, and superiority requirements for the
certification of a class action under Federal Rule of Civil Procedure 23.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 50:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 63 of the Complaint that “there are questions of law and fact common to the class that
predominate over any questions affecting individual members.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 51:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 65 of the Complaint that “Named Plaintiffs are an adequate representative of the class.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 52:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 67 of the Complaint that TNT “has acted willfully in failing to pay Named Plaintiffs
and the Class Members in accordance with applicable law.”

RESPONSE:


REQUEST FOR PRODUCTION NO. 53:

       All documents that tend to prove, disprove, discuss, or relate to your allegation in
Paragraph 68 of the Complaint that TNT’s “violation of New Mexico Minimum Wage Act
occurred as part of a continuing course of conduct.”

RESPONSE:


                                              16
     Case 7:18-cv-00107-DC-RCG Document 101-1 Filed 12/04/20 Page 48 of 48




REQUEST FOR PRODUCTION NO. 54:

        All documents that tend to prove, disprove, discuss, or relate to your allegation in the Prayer
for Relief of the Complaint that you are entitled to any of the relief sought therein.

RESPONSE:




4837-8615-2621.1 098833.1001




                                                17
